0. D. Humacao. Acometimiento y agresión grave.
Vista la moción del Fiscal de este Tribunal solicitando la deses-timación de este recurso por no haber sido notificado del mismo el Fiscal de Distrito, y vista la contestación a dicha moción, presentada por el acusado, y la prueba documental que acompaña, de la que aparece que si bien el Fiscal de Distrito fué notificado del escrito de apelación por correo y no personalmente, sin embargo el propio Fiscal admite que recibió dicho escrito de apelación, no ha lugar a la desestimación solicitada. Véase Pueblo v. Arroyo, 54 D.P.R. 895.